Citation Nr: 0500255	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in November 2003.  
At that time the Board remanded the case to the Appeals 
Management Center (AMC) to afford the veteran proper notice 
requirements pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000), 
and also to afford the veteran an opportunity to be scheduled 
for a Travel Board hearing.

In August 2004, the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2004, the veteran was afforded a Travel Board 
hearing at the RO. At that time he testified that his duties 
during service while in the Republic of Vietnam included, the 
carrying of dead and wounded soldiers, which exposed him to 
blood, and human waste.  He suggests that those exposures may 
have caused him to contract Hepatitis C.  The veteran also 
testified that in 1998 or 1999, when Hepatitis C was 
diagnosed, a private physician, Dr. Bikner, performed a liver 
biopsy at Thomas Hospital and told him that he probably 
contracted Hepatitis C while in Vietnam.  

The VCAA provides that the duty to assist includes making 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary. 38 U.S.C.A. § 
5103A(a)(1). As a layperson, the veteran is not competent to 
relay the opinions of medical providers.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Such opinions must be 
directly obtained from the medical professionals themselves.  
VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not. Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette, 
supra, at 76.  

A review of the claims folder reveals medical records 
concerning several hospital procedures performed on the 
veteran by Dr. Meichner at Thomas Hospital in April 1999.  It 
is certainly possible that the Dr. Bikner referred to in the 
hearing transcript is, in fact, Dr. Meichner.  
Notwithstanding, this ambiguity needs to be resolved.  
Moreover, the veteran said that Dr. Bikner told him that he 
probably contacted Hepatitis C during his period of military 
service.  A statement and medical records of the veteran from 
the physician identified by the veteran at the August 2004 
Travel Board hearing should be obtained, if possible.

Additionally, a review of the record shows that the veteran's 
service personnel records are not in the claim file.  These 
records may include information regarding the veteran's 
service duty assignments and his claimed exposure to 
casualties while in the Republic of Vietnam. The RO should 
assist the veteran in obtaining any additional evidence 
identified by the procedures set forth in 38 C.F.R. § 3.159 
(2004).    

In consideration of the foregoing, this case is REMANDED for 
the following:

1.	The RO should review the record 
and take any
 necessary action to ensure 
compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act 
of 2000, codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).   
The veteran should be specifically 
advised that a statement from a 
private doctor relating his 
Hepatitis C to his military service 
must be in writing to be considered 
for his claim for service 
connection, and that he should 
submit such a statement, and any 
other evidence relevant to his 
claim, he wishes to have considered.
 
2.  The RO should contact the 
veteran and ask that he verify the 
name and provide the address of the 
physician identified as Dr. Bikner 
at the August 2004 Travel Board 
hearing.  The RO should then obtain 
the complete medical records of the 
veteran from the identified 
physician, if such records are not 
in the claim file, along with any 
further statement from the 
physician, if available, addressing 
the issues of whether or not the 
veteran's Hepatitis C is related to 
his period of military service, 
including service in the Republic of 
Vietnam. 

3.  The RO should contact the 
National Personnel Records Center 
(NPRC) and obtain the veteran's 
complete service personnel records.

4.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record. If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement 
of the case and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




